Case 1:16-cv-01153-EK-RER Document 50 Filed 10/09/18 Page 1 of 5 PageID #: 558




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________________

JENNIFER HASEMANN, et al,
                                     Plaintiffs,                   SUMMARY ORDER

-against-                                                          15-cv-2995 (MKB) (RER)


GERBER PRODUCTS CO.,
                                     Defendant.
________________________________________________

JEREMY GREENE, et al,
                                     Plaintiffs,                   SUMMARY ORDER

-against-                                                          16-CV-1153 (MKB) (RER)


GERBER PRODUCTS CO.,
                                     Defendant.
________________________________________________

WENDY MANEMEIT, et al,
                                     Plaintiffs,                   SUMMARY ORDER

-against-                                                          2:17-CV-0093 (MKB) (RER)


GERBER PRODUCTS CO.,
                              Defendant.
____________________________________________


RAMON E. REYES, JR., U.S.M.J.:

       Plaintiffs Jennifer Hasemann, Cetaria Wilkerson, and Wendy Manemeit (collectively,

“Plaintiffs”) commenced these actions against Gerber Products Co. (“Gerber” or “Defendant”)

alleging unfair trade practices and false advertising under New York, Florida, and North

Carolina law in connection with Defendant’s marketing of Good Start Gentle baby formula

                                                   1
Case 1:16-cv-01153-EK-RER Document 50 Filed 10/09/18 Page 2 of 5 PageID #: 559




(“GSG”). As per Local Civil Rule 6.3, Plaintiffs move the Court to reconsider its ruling granting

in part the Defendant’s motion to compel discovery of the Plaintiffs’ children’s medical records.

(No. 15-CV-2995, Dkt. No. 96). The Court previously ordered Plaintiffs to disclose the limited

portion of their children’s medical records containing a doctor’s recommendation regarding

infant formulas, but did not require Plaintiffs to disclose any other information about their

children’s medical conditions or treatment. (Id. at 2).

       Plaintiffs argue that any disclosure of their children’s medical records is improper

because the records are protected by doctor-patient privilege. (Dkt. No. 63 at 9; Dkt. No. 99 at

2). They ask that, to the extent the Court held that the relevance of the records overcame these

privilege claims, the Court reconsider its previous ruling. (Dkt. No. 99 at 2). To the extent, if

any, that the Court found a basis for waiver of the privilege, the Plaintiffs request the Court to

clarify its order and explain its basis for the waiver and to which of the Plaintiffs the order

applies. (Id.) For the reasons discussed below, the Plaintiffs’ motion is denied.

                                           DISCUSSION

       Under Local Civil Rule 6.3, a party may file a motion for reconsideration of a court order

within fourteen days after the order is entered, if the moving party can point to controlling

decisions or matters that the court overlooked. Motions to compel are entrusted to the discretion

of the district court, which “has ‘wide latitude to determine the scope of discovery,’ and abuses

its discretion ‘only when the discovery is so limited as to affect a party's substantial rights.’”

Brown v. Coleman, 514 F. App'x 6, 8 (2d Cir. 2013) (quoting In re Agent Orange Prod. Liab.

Litig., 517 F.3d 76, 103 (2d Cir. 2008)). Here, the Court must balance the relevancy of the

disclosure with the privacy rights of Plaintiffs’ children.




                                                   2
Case 1:16-cv-01153-EK-RER Document 50 Filed 10/09/18 Page 3 of 5 PageID #: 560




       There is no doctor-patient privilege in federal law. United States v. Univ. Hosp. of State

Univ. of New York at Stony Brook, 575 F. Supp. 607, 611 (E.D.N.Y. 1983), aff'd, 729 F.2d 144

(2d Cir. 1984). However, when a case is in federal court on diversity grounds, “state law governs

privilege regarding a claim or defense for which state law supplies the rule of decision.” Fed. R.

Evid. 501. Here, Plaintiffs are alleging unfair trade practices and false advertising under New

York, North Carolina, and Florida law. Therefore, state-law doctor-patient privilege under New

York, North Carolina, and Florida law applies. (Dkt. No. 99 at 2, n. 1); Fed. R. Evid. 501. New

York and North Carolina’s doctor-patient privilege laws share similar statutory language. Both

protect information that a medical professional acquires “in attending a patient in a professional

capacity, and which was necessary to enable [the medical professional] to act in that capacity.”

N.Y. C.P.L.R. 4504 (McKinney 2018); see also N.C. Gen. Stat. Ann. § 8-53 (“No person, duly

authorized to practice physic or surgery, shall be required to disclose any information which he

may have acquired in attending a patient in a professional character, and which information was

necessary to enable him to prescribe for such patient as a physician, or to do any act for him as a

surgeon.”). Florida privilege law is broader and does not limit protections to only information

necessary for treatment, but rather includes “[i]nformation disclosed to a health care practitioner

by a patient in the course of the care and treatment.” Fla. Stat. Ann. § 456.057(7)(c) (West 2013);

State v. Sun, 82 So. 3d 866, 872 (Fla. Dist. Ct. App. 2011). All three states protect

communications made by patients to their doctors regarding their medical treatment, and

communications made by doctors to patients in prescribing treatment. See Fla. Stat. Ann. §

456.057 (7)(c); N.Y. C.P.L.R. 4504; N.C. Gen. Stat. Ann. § 8-53. However, the communications

at issue here, general recommendations from a doctor or medical office about which formula to

feed an infant, arguably would not fall under these protections because they were not disclosed



                                                 3
Case 1:16-cv-01153-EK-RER Document 50 Filed 10/09/18 Page 4 of 5 PageID #: 561




by the patient in the course of treatment, nor was the information exchanged as part of a

prescribed course of treatment by the doctors.

       Even if the specific communications in question are generally privileged, the Court has

limited the scope of the requested disclosure to have minimal effect on the Plaintiffs’ children’s

privacy. The Court’s earlier order, (Dkt. No. 96), only required disclosure of communications

that “recommended certain formulas or otherwise provided information that may have caused

Plaintiffs to use Defendant’s products.” All other information in the medical records may be

redacted or excluded. Plaintiffs are not required to provide any information about their children’s

medical conditions or treatments unrelated to their decision to purchase GSG.

       While the Court acknowledges that the Plaintiffs have not broadly waived their children’s

doctor-patient privileges by bringing this lawsuit, the limited communications between the

Plaintiffs and their doctors regarding formula choices are at issue in this action because of the

Plaintiffs’ false advertising and fraud claims. (See 15-CV-2995, Complaint, Dkt. No. 1 at 24; 16-

CV-1153, Complaint, Dkt. No. 1 at 33; 2:17-CV-0093, Complaint, Dkt. No. 1 at 28). Under the

laws of each state, a plaintiff who brings a claim of false advertising or fraud must show that

they relied on the false advertising to their detriment. See, e.g., Rollins, Inc. v. Butland, 951 So.

2d 860, 877 (Fla. Dist. Ct. App. 2006); Cobb v. Pennsylvania Life Ins. Co., 215 N.C. App. 268,

277, 715 S.E.2d 541, 549–50 (2011); Ackerman v. Coca-Cola Co., No. 09-CV-395 (DLI)

(RML), 2013 WL 7044866, at *2 (E.D.N.Y. July 18, 2013). To the extent that the limited portion

of the medical records discussed above may demonstrate that Plaintiffs relied on something other

than Gerber’s advertising in their decision to purchase GSG, that information is relevant and

discoverable. Plaintiffs should not be allowed to hide behind privilege to obfuscate facts that

they, themselves, have put at issue by bringing this lawsuit.



                                                   4
Case 1:16-cv-01153-EK-RER Document 50 Filed 10/09/18 Page 5 of 5 PageID #: 562




                                         CONCLUSION

       For the foregoing reasons, the Plaintiffs’ motion for reconsideration is denied. All named

plaintiffs must produce any portion of their children’s medical records that contain

recommendations from medical providers regarding certain formulas or otherwise provide

information that may have caused Plaintiffs to use Defendant’s products. Plaintiffs have 30 days

from the date of this order to produce the records in redacted form or to submit an affidavit

stating that the records contain no such recommendations or information.



                                                             SO ORDERED.

                                                             ________/s/________________
                                                             Ramon E. Reyes, Jr.
                                                             United States Magistrate Judge

                                                             Dated: October 9, 2018
                                                                    Brooklyn, NY




                                                 5
